Citation Nr: 1400732	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-13 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida  


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses, incurred at Tallahassee Memorial Healthcare of Tallahassee, Florida from October 25, 2010 to November 3, 2010.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 administrative decisions issued by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.

The Veteran appeared at a Travel Board hearing in August 2013.  A transcript is of record.    


FINDINGS OF FACT

1.  The Veteran presented to the emergency department at Tallahassee Memorial Healthcare on October 21, 2010 via ambulance from his home; VA has conceded that this was due to an emergent cardiac event.  

2.  The Veteran was admitted to Tallahassee Memorial Healthcare on October 21, 2010, and was held in inpatient care until discharged on November 3, 2010.  

3.  VA has authorized payment of expenses for emergency treatment from October 21, 2010 through October 24, 2010.  

4.  The Veteran is currently in receipt of service-connected compensation benefits; however, it is not indicated that this was the case at the time of hospitalization.  

5.  The Veteran is not currently a participant in a VA vocational rehabilitation program.

6.  On October 25, 2010, a social worker was consulted to discuss a possible transfer to the VA Medical Center in Gainesville, Florida; no transfer was arranged by ambulance, and the Veteran was not discharged with instruction to report to a VA facility.  

7.  The evidence indicates that the Veteran was not in stable medical condition until his discharge from Tallahassee Memorial Healthcare on November 3, 2010.  

	
CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses, incurred at Tallahassee Memorial Healthcare of Tallahassee, Florida from October 25, 2010 to November 3, 2010, have been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.121, 17.161, 17.1000-17.1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).

Under the VCAA, VA's duty to notify and assist has been significantly expanded.  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable.  

The provisions of Chapter 17 of the 38 U.S.C. (West 2002) and 38 C.F.R (2013) contain their own notice requirements.  Indeed, regulations at 38 C.F.R. § 17.120-33 (2013) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2013), the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38 (2013). 38 C.F.R. § 17.132 (2013).  

The decision below represents a full grant of the benefit sought, and thus, any defect with respect to timing or content of notification is moot.  

Legal Criteria and Analysis

The Veteran alleges that he is eligible for VA payment of medical expenses incurred at Tallahassee Memorial Healthcare from October 25, 2010 to November 3, 2010.  Essentially, he notes that he has already been granted reimbursement of medical expenses from October 21, 2010 through October 24, 2010, and that he should be granted reimbursement for the remainder of a hospitalization period that occurred between October 25, 2010 and November 3, 2010.  

The salient facts of the Veteran's hospitalization are, essentially, that in the early morning of October 21, 2010, he was experiencing shortness of breath and chest discomfort.  His wife summoned the ambulance, and he was taken to the emergency department at Tallahassee Memorial Healthcare in the Veteran's hometown of Tallahassee, Florida.  The nearest VA facility, the VA Medical Center in Gainesville, Florida, was approximately two hours driving distance from the Veteran's residence.  From the emergency department, the Veteran was admitted to a medical ward at the private hospital as a cardiac inpatient, and was treated for symptoms relating to coronary artery disease (something for which service connection would, apparently, later be granted).  The Veteran continued to report periodic breathing problems throughout the course of his hospital stay, with nursing notes indicating these complaints were of varying levels of severity.  

On October 25, 2010, the Veteran was visited by a social worker ("caseworker") to "discuss transfer to Gainesville VA."  This was done after one physician noted the possibility of a transfer the night before, with the Veteran being "agreeable" to such an arrangement.  There is no mention as to what efforts the social worker made to arrange transfer, or what consultations with medical personnel were made to ensure that the Veteran was in a stable condition to be transferred (either via his own transportation or via ambulance).  There is no further mention of transfer in the medical notes of inpatient care, and the Veteran was discharged home on November 3, 2010.  Further, there was apparently some contact between the VA Medical Center in Gainesville and the private hospital, as a note of October 28, 2010 indicates that cardiac films were to be sent to the private facility from VA (although VA had yet to respond to the request at the time of the progress note).  

VA has conceded that the need to visit Tallahassee Memorial Healthcare via ambulance on October 21, 2010 was an emergency.  Further, it has been verified that the Veteran was eligible to receive VA care at that time, but that VA care facilities were not feasibly available at the time of the Veteran needing emergency care.  Based on this, medical expenses from October 21, 2010 through October 24, 2010 have been paid by VA.  Essentially, the VA Medical Center has determined that the Veteran was stable on October 25, 2010, and was capable of being transferred to VA care at that time.  As he was not transferred, it was the VA Medical Center's determination that expenses incurred beyond the time of deemed stabilization would not be reimbursed.  

When VA facilities are not capable of furnishing the care or services required, the VA Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) for an adjudicated service-connected disability; (2) for nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or, (4) for any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.48(j); and,

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and,

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Nonetheless, the Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. 
§ 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA Medical Center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from Section 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  The amendments include, but are not limited to, making the definition of "emergency treatment" in Section 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.

In addition, a veteran is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or, (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004.  This occurred in this case.  

Ostensibly, the Veteran was not, at the time of his admission to the private hospital, in receipt of service-connected compensation benefits for his heart disease.  He has stated that this condition has later been service-connected.  There is no indication that the St. Petersburg, Florida Regional Office (RO) has been contacted to provide a listing of the Veteran's disabilities subject to compensation; however, there is no need to cause unnecessary delay in the adjudication of this appeal to obtain records of an award.  Indeed, irrespective of the presence of service-connected disabilities, the Veteran would, for reasons discussed below, be entitled to reimbursement under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  As shown, to be eligible for reimbursement, the treatment must satisfy certain conditions.  All nine statutory requirements (a through i) must be met before the reimbursement may be authorized.  If any one of the criteria is lacking, the benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 547.  In the current case, all nine criteria have been met, with the denial by the Medical Center resting solely on their determination of the Veteran being medically stable from October 25, 2010 forward.  The Board deems that determination to be in error.  

Indeed, there is no question that the Veteran was financially liable to Tallahassee Memorial Healthcare in this case, and by all accounts, he had no private insurance or other health-plan contract so as to remove his liability for payment of the expenses.  Further, he was a current patient with VA, and, also by all accounts, had received treatment within the 24-months prior to the October 25, 2010 to November 3, 2010 hospitalization.  Indeed, the Veteran has testified that he gave his "VA card" to personnel at the private hospital, and reported that he had been receiving regular care at the Gainesville VA Medical Center in the time proximate to his private hospitalization.  There is no reason to doubt the veracity of his assertions in that regard, as VA has already awarded reimbursement of his medical expenses for a part of the total private hospitalization period.  

Regarding the emergent nature of his condition, VA has determined that a cardiac threat to life clearly existed on October 21, 2010, and that private hospitalization was necessary.  Regarding the Veteran's alleged stabilization on October 25, 2010, however, the Board is not convinced that such an event occurred.  

Indeed, prior to this time, nursing notes do document varying degrees of shortness of breath.  Although it is mentioned that the Veteran was "stable" in the nursing/medical progress notes, he was not discharged from the hospital until November 3, 2010.  On October 25, 2010, as noted, a social worker discussed a transfer to VA for the Veteran; however, no follow-up was apparently made by this individual.  It is not specifically documented that a transfer was blocked because of the Veteran being in a fragile medical state; however, he was clearly not discharged with instructions to report to the Gainesville VA Medical Center on October 25, 2010, and no ambulance was dispatched to retrieve him.  The Veteran has asserted that he was wholly uninvolved in the decision-making process regarding his retention at the private hospital, but he maintains, and the Board does not doubt, that he informed the private hospital staff of his status as a VA patient from his initial admission to the emergency department throughout the course of his inpatient stay.  The record shows that the Veteran would have been amenable to a transfer to VA care had such a recommendation occurred.  

The Veteran is not a medical expert, and it is not reasonable to assume that he would ask for discharge (or go against medical orders) so as to be transferred to a VA care facility.  When the individual at the private hospital discussed a possible transfer to VA, there was no apparent medical clearance made by any medical professional to proceed with such a transfer.  As a result, the Veteran remained hospitalized from October 25, 2010 to November 3, 2010 as ordered by his treating physicians.  

To suggest that the Veteran should have been aware that, at the dawning of morning on October 25, 2010, he was now medically stable, is to suggest that the Veteran was in a better position to ascertain his medical status than those clinicians who were treating him.  The Veteran does not have any medical expertise, and he was retained as a hospital inpatient from October 25, 2010 to November 3, 2010 by medical professionals who do have such expertise.  Based on this, it can be assumed that the private medical staff at Tallahassee Memorial Healthcare, despite discussion about a transfer to VA from the private social worker, did not feel that the Veteran's medical condition was stable enough for such a transfer to actually occur.  Further, it is not indicated that the Veteran was recommended for transfer and subsequently refused; rather, the record demonstrates that he followed medical advice to remain in inpatient care until discharge on November 3, 2010, and that had a transfer been ordered, he would have been "agreeable" to such an action.  

Based on this evidence, the Board concludes that the Veteran was not in stable medical condition to potentially be transferred to VA care until his discharge from the private hospital on November 3, 2010.  Accordingly, as noted above, all regulatory requirements have been met, and payment for medical expenses at Tallahassee Memorial Healthcare is warranted under the Millennium Health Care Act from October 25, 2010 to November 3, 2010.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses, incurred at Tallahassee Memorial Healthcare of Tallahassee, Florida, from October 25, 2010 to November 3, 2010, is granted.   



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


